DETAILED ACTION
	This office action is in response to the request for continuation filed on May 17, 2021 in application 16/156,832.
	Claims 1-2, 4-12 and 14-20 are presented for examination.   Claims 1-2, 4, 6-7, 10-12, 14, 16-17 and 20 are amended.  Claims 3 and 13 are cancelled. 
		

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.   
The following is an examiner’s statement of reasons for allowance:   
The examiner deemed claims 1-2, 4-12 and 14-20 are as novel when read as a whole for the limitations of performing a machine learning process by performing an assessment of a physical environment within a data storage system of a datacenter is located but the sensed physical condition is not associated with any particular component of the data storage system; determine preemptive recovery actions and a respective cost; protecting and preserving data that is stored in the data storage system of the datacenter by enabling the preemptive recovery action with the lowest associated cost. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspo.gov